                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JORDAN ECK, et al.                                CIVIL ACTION

                      v.                           NO. 19-1873

 OLEY VALLEY SCHOOL DISTRICT,
 etal


                                            ORDER
         AND NOW, this 17th day of December 2019, upon considering the Defendants' Motion

for summary judgment (ECF Doc. No. 41), Plaintiffs' Response (ECF Doc. No. 58), Defendants'

Reply (ECF Doc. No. 65), each Plaintiffs Motion for partial summary judgment (ECF Doc. Nos.

43, 44, 45), Defendants' Responses (ECF Doc. Nos. 55, 56, 57), Plaintiffs Reply (ECF Doc. No.

66), and for reasons in the accompanying Memorandum, it is ORDERED:

         1.    The Plaintiffs' Motions for partial summary judgment (ECF Doc. Nos. 43, 44, 45)

are DENIED as there are genuine issues of material fact precluding judgment in their favor on any

claim;

         2.    Defendants' Motion for summary judgment (ECF Doc. No. 41) is GRANTED in

part and DENIED in part;

               a.     There are no genuine issues of material fact precluding judgment as a matter

of law dismissing Student Eck's First Amendment retaliation claim against Director Lyons, the

Students' negligence supervision claim against Superintendent Shank, Students Eck's and

Ferrizzi's due process claims, and conspiracy claims arising from these specific claims; and,
              b.      Defendants' Motion is otherwise denied as there are genuine issues of

material fact precluding judgment as a matter of law on the remaining claims.




                                                  ~ ~ , J - .- -




                                              2
